Citation Nr: 0842600	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-12 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an anxiety disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1962 to December 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  


FINDING OF FACT

Anxiety disorder was not affirmatively shown to have had 
onset during service; and anxiety disorder, first documented 
after service, is unrelated to an injury, disease, or event 
of service origin.  


CONCLUSION OF LAW

Anxiety disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice in 
letters, dated in January 2005 and in March 2006.  The notice 
included the type of evidence needed to substantiate the 
claim of service connection, that is: evidence of current 
disability; evidence of an injury or disease or event, 
causing an injury or disease, during service; and evidence of 
a relationship between the current disability and the injury 
or disease or event, causing an injury or disease, during 
service.  

The veteran was notified that VA would obtain service 
treatment records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any records of a 
non-Federal agency on his behalf.  The notice included the 
provisions for the effective date of a claim and for the 
degree of disability assignable. 



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided the content-complying VCAA notice, the claim for 
service connection was readjudicated as evidenced by the 
statement of the case, dated in February 2007. Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. The RO has obtained service records, 
VA records, and records of the Social Security 
Administration.  The veteran has submitted lay statements and 
waived the right to have the statements initially considered 
by the RO. 

The duty to assist also includes providing a medical 
examination when such is necessary to make a decision on a 
claim.  In the absence of evidence in the record of an 
indication that the anxiety disorder may be associated with 
an established event, injury, or disease in service, a VA 
examination under the duty to assist is not mandated. 

As the veteran has not otherwise identified any additional 
evidence pertinent to the claim and as there are no 
additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.
REASONS AND BASES FOR FINDING AND CONCLUSION

The service treatment records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, treatment, or diagnosis of any psychiatric 
disorder to include anxiety.  On separation examination, the 
veteran denied nervous trouble of any sort, the psychiatric 
evaluation was normal, and no mental defect was listed or 
diagnosed. 

After service, VA records, covering the period from 1997 to 
2007, disclose that in October 1999, history included 
anxiety.  In August 2002, it was noted that the veteran was 
discharged from service because of unsuitability, that he has 
been receiving Social Security benefits since 1990 for 
anxiety and for back problems, and that anxiety disorder was 
first diagnosed in 1990. 

Records of the Social Security Administration disclose that 
on psychological testing in May 1991 the results were 
consistent with either a neurotic pattern of adjustment or 
personality disorder.  In August 1992, on psychological 
evaluation, the pertinent diagnosis was generalized anxiety 
disorder.  In June 1995, a physician related the veteran's 
mood and affect to his on-the-job injury in 1987, when he 
injured his back and knee.  On psychological evaluation in 
November 1996, the veteran stated that he drank some while in 
the service and that he was discharged from the service 
because he was unable to adapt to military life.  The 
pertinent diagnosis was generalized anxiety disorder.  

In statements, dated in 2008, several high school 
acquaintances of the veteran stated that the veteran was very 
outgoing and friendly prior to service, but after he returned 
home from service he was withdraw, argumentative, easily 
upset, or nervous and that he had problems with alcohol and 
with keeping a job.  One acquaintance stated that in 2005-
2006 he hired the veteran for a part time job, but he had to 
let him go because of his anxiety problems.  In a statement, 
dated in 2008, a lady friend stated that she has known the 
veteran for ten years. 

In August 2008, the veteran stated that the time he spent in 
the military contributed to his anxiety although he was 
unaware of it at the time. 
Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a)

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

On the basis of the service treatment records, anxiety 
disorder was not affirmatively shown during service, and 
service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. 
§ 3.303(a) is not established. 

Although the veteran is competent to describe symptoms of 
anxiety, anxiety disorder is not a condition under case law 
that has been found to be capable of lay observation.  

Therefore the determination as to the presence of anxiety 
disorder is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

As there is no competent medical evidence during service or 
since service that anxiety was noted, that is, observed 
during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997). 

The record does show that in 1991 a neurotic pattern of 
adjustment was documented.  In 1992, generalized anxiety 
disorder was diagnosed.  

On the question of whether service connection may be granted 
on the basis that the disability was first diagnosed after 
service, considering all the evidence, including that 
pertinent to service under 38 C.F.R. § 3.303(d), there is no 
competent medical evidence that associates anxiety disorder 
to the veteran's service.    

To the extent that the veteran's testimony relates anxiety to 
service, where as here the determination involves question of 
a medical diagnosis, not capable of lay observation, 
competent medical evidence is required to substantiate the 
claim.  



As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation.  For this 
reason, the Board rejects the veteran's testimony as 
competent evidence to substantiate that the current anxiety 
disorder is related to service.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

As for the lay statements, while the witnesses are competent 
to describe observable symptoms that the veteran exhibited at 
a particular point in time, to the extent that the statements 
are offered as proof of a particular illness, which involves 
a question of either a medical diagnosis or of medical 
causation, a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to 
substantiate the claim.  For this reason, the lay statements 
are excluded on the question of whether the observable 
symptoms were related to anxiety.  Layno v. Brown, 6 Vet. 
App. 465, 470-71 (1994) (Lay witness competency is not 
unlimited, and the fact that a lay witness may personally 
know the veteran and may have had the opportunity to observe 
him does not render the witness' testimony universally 
competent in proceeding to determine service connection; lay 
testimony is competent in proceeding to establish service 
connection only when it regards symptoms of the veteran's 
illness and lay testimony is not competent to prove the 
veteran had or was diagnosed with a particular illness.).

As the Board may consider only independent medical evidence 
to support its findings as to a question of a medical 
diagnosis, not capable of lay observation, and on medical 
causation, a lay assertion on medical causation is not 
competent evidence, the preponderance of the evidence is 
against the claim for the reasons articulated, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


                                                                         
(The Order follows on the next page.).





ORDER

Service connection for an anxiety disorder is denied.



____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


